DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Applicant is advised that should claim 6 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The subject matter “an orthographic projection of the light shielding layer on the base substrate is completely overlapped with an orthographic projection of the active layer” (emphasis added), as recited in claim 1, was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Applicant’s specification describes in paragraph [0044]: “an active layer 31 is provided on a side of the first insulating layer 33 away from the base substrate, and its orthographic projection on the base substrate is covered by an orthographic projection of the shielding layer 20 on the base substrate 10.”  However, it is respectfully submitted that the structural relationship “covered” is different from the structural relationship “completely overlapped.”  Moreover, it is noted that Applicant’s drawings show only cross-sectional views of the array substrate.  Therefore, the drawings cannot support the new limitation “an orthographic projection of the light shielding layer on the base substrate is completely overlapped with an orthographic projection of the active layer” as recited in claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the light shielding layer" in line 22.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation at issue will be interpreted as: the shielding layer.
In claim 1, line 23, the limitation “an orthographic projection of the active layer” renders the claim indefinite because it is unclear as to an orthographic projection of the active layer on which element.  For examination purposes, the limitation at issue will be interpreted as: an orthographic projection of the active layer on the base substrate.
Claims 4-6 and 16 are rejected because these claims depend from claim 1 and therefore inherit the indefiniteness of claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 4, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,626,200 B2 (hereinafter “Tayanaka”) in view of CN 107193422 A (hereinafter “Liu”).
Regarding claim 1, Tayanaka discloses in Figs. 5A-5B, 7A-7D, 8 and related text an array substrate (Col. 12, lines 18-26) comprising:
a base substrate 40 (Col. 14, line 9);
a shielding layer 35 provided on a (top) surface of the base substrate (Col. 13, lines 47-58);
a buffer layer 42 provided on the surface of the base substrate with the shielding layer (Col. 13, lines 45-46);
a thin film transistor (TFT) (Col. 14, line 8) including a gate electrode 41 (GATE in Fig. 8) (Col. 13, lines 31-44), and an active layer 23 provided on the buffer layer (Col. 13, lines 15-17; note: there is believed to be a typographical error in Fig. 8, namely the reference numeral pointing to the active layer should be “23” instead of “26”);
a first electrode 41 (ELECTRODE-2 in Fig. 8) provided in a same layer as the gate electrode on the buffer layer away from the base substrate by a single patterning process (Col. 13, lines 31-44);
a first gate insulating layer 34 on the gate electrode and the first electrode (Col. 13, lines 18-28);
wherein the active layer is provided on the first gate insulating layer;
a second gate insulating layer 24 provided on the active layer and the first gate insulating layer (Col. 9, lines 45-47);
a second electrode 26 (ELECTRODE-1 in Fig. 8) provided on a (top) side of the second gate insulating layer away from the base substrate to correspond to the first electrode (Col. 9, lines 64-67 and Col. 10, lines 1-3); and
a compensation layer 26 (GATE in Fig. 8) provided in a same layer as the second electrode on a side of the thin film transistor away from the base substrate by a single patterning process (Col. 9, lines 64-67 and Col. 10, lines 1-3), and configured to be applied with a voltage (e.g., a gate voltage received from SIGNAL LINE 2 in Fig. 8) to form a second electric field in the active layer;
wherein the first electrode, the first gate insulating layer, the second gate insulating layer, and the second electrode form a storage capacitor structure (Col. 12, lines 19-20).
Tayanaka does not disclose an orthographic projection of the light shielding layer on the base substrate is completely overlapped with an orthographic projection of the active layer.
Liu teaches in Fig. 3 and related text an orthographic projection of the light shielding layer 60 on the base substrate 10 is completely overlapped with an orthographic projection of the active layer 54 (see paragraph [0044] of the attached English machine translation).
Tayanaka and Liu are analogous art because they both are directed to liquid crystal display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Tayanaka with the specified features of Liu because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tayanaka’s array substrate to form an orthographic projection of the light shielding layer on the base substrate to be completely overlapped with an orthographic projection of the active layer, as taught by Liu, in order to avoid backlight from entering the active layer (Liu: ¶ [0044]).
Regarding claim 4, Tayanaka in view of Liu disclose the thin film transistor is a TFT of a bottom-gate structure (Tayanaka: Fig. 8).
Claim(s) 5, 6 and 16, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tayanaka in view of Liu as applied to claim 1 above, and further in view of US 8,648,397 B2 (hereinafter “Kaneko”).
Regarding claim 5, Tayanaka in view of Liu disclose substantially the entire claimed invention, as applied to claim 1 above.
Tayanaka in view of Liu do not disclose the compensation layer is formed by material including a metal or a metal alloy.
Kaneko teaches in Fig. 4 and related text the compensation layer 21 is formed by material including a metal or a metal alloy (Col. 8, lines 19-30 and Col. 12, lines 20-22 and 29-35).
Tayanaka, Liu and Kaneko are analogous art because they each are directed to liquid crystal displays and one of ordinary skill in the art would have had a reasonable expectation of success to modify Tayanaka in view of Liu with the specified features of Kaneko because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the array substrate of Tayanaka in view of Liu to form the compensation layer by material including a metal or a metal alloy, as taught by Kaneko, in order to minimize an electrical resistance of the compensation layer.
Furthermore, the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper functional approach to the determination of obviousness as laid down in Graham.  The simple substitution of one known element (e.g., Ta, W, Ti, Mo, Al, Cu, Cr, or Nd as taught by Kaneko) for another (e.g., polysilicon as disclosed by Tayanaka) to obtain predictable results is an exemplary rationale that may support a conclusion of obviousness.  MPEP 2143(I)(B).
Regarding claims 6 and 16, Tayanaka in view of Liu disclose substantially the entire claimed invention, as applied to claim 1 above.
Tayanaka in view of Liu do not explicitly disclose the compensation layer has a thickness ranging from about 100 nm to about 500 nm.
Kaneko teaches in Fig. 4 and related text the compensation layer 21 has a thickness ranging from about 100 nm to about 500 nm (Col. 8, lines 19-30 and Col. 12, lines 27-28).
Tayanaka, Liu and Kaneko are analogous art because they each are directed to liquid crystal displays and one of ordinary skill in the art would have had a reasonable expectation of success to modify Tayanaka in view of Liu with the specified features of Kaneko because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the array substrate of Tayanaka in view of Liu to form the compensation layer to have a thickness ranging from about 100 nm to about 500 nm, as taught by Kaneko, in order to optimize an electrical resistance of the compensation layer for a desired application, inasmuch as the resistance of a conductive layer is inversely proportional to a thickness thereof.
Furthermore, it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05(I).
Response to Arguments
Applicant's arguments filed July 6, 2022 have been fully considered but they are not persuasive.
Applicant argues on page 10: “In Tayanaka, the light-shielding layer 31 is not completely overlapped with the active layer, and Tayanaka does not disclose or teach the back gate 41 is formed in a same layer as the second electrode by a single patterning process.”
In response, Liu is being relied upon in the current rejection to teach the new limitation “an orthographic projection of the light shielding layer on the base substrate is completely overlapped with an orthographic projection of the active layer,” as detailed on page 6 of this Office Action.  Moreover, claim 1 does not require the back gate 41 (i.e., the gate electrode as claimed) to be formed in a same layer as the second electrode by a single patterning process.  Instead, claim 1 recites “a first electrode provided in a same layer as the gate electrode on the buffer layer away from the base substrate by a single patterning process” (lines 8-9), and it is respectfully submitted that Tayanaka discloses this limitation, as detailed on page 5 of this Office Action.  Therefore, Applicant’s argument is not commensurate in scope with the claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M ALBRECHT/Primary Examiner, Art Unit 2811